Citation Nr: 1129886	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-07 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

The competent evidence shows that the Veteran's asthma existed prior to service and did not increase in severity during service. 


CONCLUSION OF LAW

Service connection for a respiratory disorder is not established.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his current asthma is related to his service with the United States Army from March 1968 to March 1970.  Specifically, he contends that while he suffered from asthma prior to service his asthma was aggravated by his military service.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For purposes of service connection pursuant to § 1110 and § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § § 1111 and 1132.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 


Factual Background

The Veteran's service treatment records include a December 1967 pre-service letter from Dr. J.F., the Veteran's primary physician, wherein Dr. J.F. indicated that he first saw the Veteran in 1957 because of wheezing, shortness or breath, nasal blocking, and sneezing.  Due to the Veteran's early history of asthma and recurring asthma to the present Dr. J.F. opined that the Veteran was unfit for military service.  

Upon pre-induction examination in January 1968, the Veteran reportedly had normal "lungs and chest," however a diagnosis of "chronic asthma" was documented.  Also, in a January 1968 Report of Medical History the Veteran reported "yes" to complaints of "asthma," "shortness of breath," "pain or pressure in chest," and "chronic cough."  

Service treatment records show that the Veteran was hospitalized for approximately nine days in August 1969 due to complaints of chest tightness and wheezing.  The discharge diagnosis was allergic rhinitis associated with acute bronchospasm, treated and improved.  He was treated again later in the month of August for some wheezing and requested a refill of a prescription.  This was the last visit for asthma.    

Upon separation examination in December 1969 the Veteran again reportedly had normal "lungs and chest."  However, again, in a December 1969 Report of Medical History the Veteran reported "yes" to complaints of "asthma," "shortness of breath," "pain or pressure in chest," and "chronic cough."  

The Veteran submitted a claim for service connection for a respiratory disorder in July 2006.  In connection with this claim he submitted VA treatment records dated from April 2002 to October 2006 which show a history of asthma in April 2002 and an impression of "asthma - stable" in April 2005.  He also submitted private treatment records dated from September 2000 to July 2006 which also show treatment for asthma.  

The Veteran was afforded a VA respiratory examination in August 2007.  The examiner reviewed the claims file, including the Veteran's service treatment records.  The examiner noted the Veteran had bronchial asthma as early as age 12 and subsequently served in the military for two years.  There was evidence of only one episode of asthma.  Even though the Veteran was hospitalized for a week, response to treatment after the first 24 hours was said to be prompt and satisfactory.  He did return once after the hospitalization, when he had run out of medication, was asked to return as needed, and was not seen again for asthma while in the service.  The Veteran described continuing to have asthma after service, but the examiner indicated that post-service records show that the Veteran's asthma has been mild or controllable.  The examiner specifically noted a 2003 VA treatment record about the asthma coming back after 25 years.  The Veteran's asthma continued to be controllable.  He used a steroid inhaler and bronchodilator inhaler only intermittently.  Based upon the above facts, with a single episode of asthma with recovery while in the service and continued controllable asthma since, the examiner opined that the Veteran's asthma was not aggravated by his military service.  

Analysis

The January 1968 pre-induction examination documented a pre-service diagnosis of "chronic asthma."  As such, the Board finds that the Veteran's asthma preexisted military service.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Board further finds that the Veteran's asthma was not aggravated by military service.  The Board acknowledges that the service medical evidence reflects histories of and treatment for symptoms suggestive of asthma during service.  However, the fact that the Veteran exhibited symptoms in service, in and of itself, is not sufficient to show that the underlying condition, as contrasted to the symptoms, worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt v. Derwinski, 1 Vet. App. 292 (1991).   In this case, the evidence does not suggest an increase in the Veteran's asthma during military service.  

The Board acknowledges that the Veteran has alleged that his asthma was aggravated during military service.  Where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  In the present case, the Veteran's statements of aggravation of his asthma during military service are vague, in that he has reported an increase in his asthma during military service but has not cited to any specific incidents or otherwise provided an explanation as to specifically how his asthma permanently worsened during and after service.  His statements are also inconsistent with the evidence as a whole as the Veteran currently has mild and controllable asthma.  Accordingly, the lay statements concerning the aggravation of the Veteran's asthma during military service do not constitute competent or credible medical evidence and as such they are not probative.  In contrast, the August 2007 VA respiratory examiner's opinion that the Veteran's pre-existing asthma was not aggravated by his military service is competent and highly probative; significantly, the examiner opined that with a single episode of asthma with recovery while in the service and continued controllable asthma since service, the Veteran's asthma was not aggravated by his military service.  

As such, there is no basis for service connection for a respiratory disorder on an aggravation basis as there is no indication of an increase in disability during the Veteran's military service. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in January 2007.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate examination, obtained a medical opinion as to whether the Veteran's asthma was aggravated by his military service, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


